DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-20 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 12/20/2021 with respect to the rejection under 35 U.S.C. 103 have been fully considered, but are not persuasive.
Notably, Applicant argues that the cited prior art does not disclose wherein the unique seal is uniquely associated with the vendor of a plurality of vendors who are each uniquely associated with the seal at different times based on movement of the product amongst the plurality of vendors through a supply chain for the product towards a customer and the seal is updated each time the product moves between vendors in the supply chain.
Examiner respectfully disagrees. Rivkind discloses a SLID of the product that stores and transfers the ownership of the product as it is transferred between the consumer, retailer, distributor, and controller (Rivkind: [0057]). As disclosed in the Applicant’s specification, the seal can be a physical seal applied to a product to be scanned, or a digital seal. The SLID in Rivkind is unique to an individual product, and can also be a scannable code attached to the product or digitally attached to the product (Rivkind: [0008-0009]; [0080]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims Claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Rivkind (US 20190340623 A1) in view of Yeap (US 20200320490 A1).

Regarding Claim 1: Rivkind discloses a system comprising:
one or more nodes on a distributed network; Rivkind discloses a plurality of nodes in a distributed ledger to store information (Rivkind: [0042]; see also: [0007]; [0010]; [0050]).
a communication interface of a first node that communicates over a communication network with the one or more nodes on the distributed network; Rivkind discloses a network of nodes where the nodes communicate with each other (Rivkind: [0054-0056]).
receives information about a unique seal associated with a product in response to a query; Rivkind discloses a product code being scanned to query a verification of a good that identifies a current owner (Rivkind: [0088]; see also: [0010]; [0020]; [0042]; [0053]; [0057-0058]; [0082]; Fig. 5, #45).
wherein the unique seal is uniquely associated with the vendor of a plurality of vendors who are each uniquely associated with the seal at different times based on movement of the product amongst the plurality of vendors through a supply chain for the product towards a customer and the seal is updated each time the product moves between vendors in the supply chain; Rivkind discloses a SLID of the product that stores and transfers the ownership of the 
determines a match between the unique seal and the vendor; Rivkind discloses determining that the seller is the current owner (Rivkind: [0088]; see also: [0020]; [0044]; [0050-0051]; [0059]); Fig. 5, #95).
after determining the match, confirms that the vendor is a certified vendor of the product. Rivkind discloses confirming the ownership with the seller and sending the final confirmation to the consumer (Rivkind: [0088]; see also: [0020]; [0044]; [0060-0062]; [0071]; Fig. 5, #96,99).

Rivkind does not explicitly teach a system comprising:
verifies that a vendor associated with the unique seal has been appended to a distributed ledger by verifying that a block including transaction information associated with the vendor and the product has been appended to the distributed ledger through a trusted node that has the ability to write to a plurality of copies of the distributed ledger;
adds the block including the transaction information associated with the vendors to a plurality of nodes in the distributed ledger in response to determining that the vendor is the certified vendor of the product.
Notably, however, Rivkind does disclose using the unique identifier to access the information for the product and determine the seller has the current ownership rights of the product through the change in ownership data that is appended to the distributed ledger (Rivkind: [0088]; see also: [0008]; [0020]; [0044]; [0050-0051]; [0059]; [0065]; [0071]; Fig. 5, #95).
To that accord, Wang does teach a system comprising:
verifies that a vendor associated with the unique seal has been appended to a distributed ledger by verifying that a block including transaction information associated with the vendor and the product has been appended to the distributed ledger through a trusted node that has the ability to write to a plurality of copies of the distributed ledger; Wang teaches verifying that the digital signature of the owner is written into the block, which can only be done by block generation 
adds the block including the transaction information associated with the vendors to a plurality of nodes in the distributed ledger in response to determining that the vendor is the certified vendor of the product. Rivkind teaches adding a new block to the blockchain when the signature verification succeeds (Rivkind: [0065]; see also: [0079-0081]; [0093-0096]; [0105-0106]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the verifying of a block including transaction information being appended through a trusted node and adding the block to the blockchain to the invention of Rivkind. One of ordinary skill in the art would have been motivated to do so in order to ensure the safety of the blockchain network (Wang: [0004]).

Regarding Claim 2: Rivkind in view of Wang discloses the limitations of claim 1 above.
Rivkind further discloses wherein the unique seal identifies a token associated with the unique seal, the token being a unique identifier that has been appended to the distributed ledger across a plurality of nodes. Rivkind discloses a unique identifier with the product code that is registered with the distributed ledger (Rivkind: [0010]; see also: [0058]).

Regarding Claim 3: Rivkind in view of Wang discloses the limitations of claim 2 above.
Rivkind further discloses determines a match between the token stored in the distributed ledger and the vendor. Rivkind discloses determining the current owner with the product code and unique identifier with the distributed ledger (Rivkind: [0010]; see also: [0058]).

Regarding Claim 4: Rivkind in view of Wang discloses the limitations of claim 1 above.
Rivkind further discloses wherein the unique seal is associated with resale of a product and is received from scanning a barcode on the product. Rivkind discloses receiving the product code and 

Regarding Claim 6: Rivkind in view of Wang discloses the limitations of claim 1 above.
Rivkind further discloses after determining the match, enables a user read access to information about the vendor and history of the product. Rivkind discloses enabling all members of the supply chain, including the customer, to be able to examine the full history of the product unit, including the chain of title (Rivkind: [0051]; see also: [0057]).

Regarding Claims 8 and 15: Claims 8 and 15 recite substantially similar limitations as claim 1. Therefore, claims 8 and 15 are rejected under the same rationale as claim 1 above.

Regarding Claims 9 and 16: Claims 9 and 16 recite substantially similar limitations as claim 2. Therefore, claims 9 and 16 are rejected under the same rationale as claim 2 above.

Regarding Claims 10 and 17: Claims 10 and 17 recite substantially similar limitations as claim 3. Therefore, claims 10 and 17 are rejected under the same rationale as claim 3 above.

Regarding Claims 11 and 18: Claims 11 and 18 recite substantially similar limitations as claim 4. Therefore, claims 11 and 18 are rejected under the same rationale as claim 4 above.

Regarding Claims 13 and 20: Claims 13 and 20 recite substantially similar limitations as claim 6. Therefore, claims 13 and 20 are rejected under the same rationale as claim 6 above.



Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Rivkind (US 20190340623 A1) and Wang (US 20190173667 A1), in view of Stromberg (US 20020007322 A1).

Regarding Claim 5: The combination of Rivkind and Wang discloses the limitations of claim 1 above.
The combination does not explicitly disclose wherein the unique seal is associated with resale of a product and is received form input at a clickable link associated with the product on a website. Notably, however, Rivkind does disclose accessing the data on a web browser (Rivkind: [0048]) and where the product is sold from entity to entity (Rivkind: [0063]).
To that accord, Stromberg does teach wherein the unique seal is associated with resale of a product and is received form input at a clickable link associated with the product on a website. Stromberg teaches a unique product identifier within a link, that returns product information to the reseller website when clicked (Stromberg: claim 19; see also: [0036]; [0043]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the input of a unique seal associated with the product in a clickable link to the invention of the combination of Rivkind and Wang. One of ordinary skill in the art would have been motivated to do so in order to more easily locate the information of the product (Stromberg: [0006]).

Regarding Claims 12 and 19: Claims 12 and 19 recite substantially similar limitations as claim 5. Therefore, claims 12 and 19 are rejected under the same rationale as claim 5 above.





Claims 7 and 14 are  rejected under 35 U.S.C. 103 as being unpatentable by the combination of Rivkind (US 20190340623 A1) and Wang (US 20190173667 A1), in view of Mchale (US 20190236605 A1).

Regarding Claim 7: The combination of Rivkind and Wang discloses the limitations of claim 1 above.
The combination does not explicitly teach wherein the unique seal is a hash identifier that identifies the vendor in the distributed network. Notably, however Rivkind does disclose storing hashes of product information and the chain of ownership in the distributed ledger (Rivkind: [0044]).
To that accord, Mchale does teach wherein the unique seal is a hash identifier that identifies the vendor in the distributed network. Mchale teaches a hash table in a distributed ledger to determine the vendor where the product was last sold (Mchale: [0036]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the hash to identify the vendor to the invention of the combination of Rivkind and Wang. One of ordinary skill in the art would have been motivated to do so in order to determine potential fraud (Rivkind: [0036]).

Regarding Claim 14: Claim 14 recites substantially similar limitations as claim 7. Therefore, claim 14 is rejected under the same rationale as claim 7 above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625